DETAILED ACTION

Status of Application

This is a Final Action is in response to a communication received on November 11, 2020. Claims 1, 9 and 16 have been amended. Claims 5, 6, 13, 14 and 20 have been cancelled. Claims 1 – 4,  7 – 12  and 15 – 19 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Applicant's arguments filed on November 11, 2020 have been fully considered.

 amended independent claims 1, 9 and 16 to add additional limitations. Not all of the limitations that have been added to the independent claims have come from the cancelled dependent claims. Particularly, “receive the user input information from the user terminal to replace the user information below the predetermined trust level” is a new limitation that has been added to the independent claims. Applicant asserts that none of the cited references, either alone or in combination, disclose all of the limitations that have been added to the independent claims. Applicant’s argument is not persuasive as the Robinson and Gates references teach these additional limitations (See Claim Interpretation, Section 112 rejection and Section 103 Rejection below). In addition, the Robinson and Gates references are directed to data and identity validation and are thus in the same field of endeavor so there would be a motivation to combine the references. The Section 103 rejection is maintained.

Claim Interpretation

Amended independent claims 1, 9 and 16 each contain a limitation that includes intended use language. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language. 

The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

Amended independent claims 1, 9 and 16 each contain the clause "to replace the user information below the predetermined trust level". This clause clearly refers to intended use; it does nothing positively; the clause at issue is not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; it is also not a positive step in the claim. This clause will be given little, if any, patentable weight.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 16 (and 2-4, 7-8, 10-12, 15 and 17-19  - due to their dependencies) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  For instance, in In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. The disclosure was in sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. In re Hayes Microcomputer Prods., Inc., 982 F.2d 1527, 1533-34 (Fed. Cir. 1992). 

Regarding independent claim 1 applicant does not have support in the specification for the limitation “receive the user input information from the user terminal to replace the user information below the predetermined trust level”.

The instant specification discloses in paragraphs 58 - 61 
[0058] Exemplary embodiments are configured to disambiguate information when
two or more pieces of information conflict or prevent a satisfactory decision from being
made. The operations of Fig. 4 may be performed when some of the aggregated
information is ambiguous or does not meet level of trustworthiness required by the
agent. For example, at block 400, the agent system 106 may determine that the credit
score information is ambiguous.

[0059] At block 405, the agent system 106 may request additional information
related to accounts that may have led to the ambiguity. In this regard, the requested for
information may be communicated to the DATAS 102.

[0060] At block 410, the DAT AS 102 attempts to identify a data source that may
include the requested information.

[0061] If at block 415, no data source is identified, then at block 420 the 1/0
processor 205 may generate an interface to the user terminal 104. 1/0 processor 205
may communicate the interface to user terminal 104 to obtain the information therefrom.
For example, a web browser interface may be generated and configured to prompt a
user to input the requested information into an input field of the interface and to click a
submit button to cause the information to be submitted to the DAT AS 102.
In some implementations, the interface may prompt the user to take a picture of a
document such as a bank statement. The picture may be communicated to the DATAS
102 and processed using OCR and Al techniques to capture information on the
document. This in turn eliminates delays that would otherwise be caused by (i) the
need to send documents though the mail; (ii) the need to scan received documents at the receiving (agent) end; (iii) the need for an agent to read the scanned images and
transcribe the necessary information onto an agent system; and (iv) the need to send
further documents should errors, omissions and/or inconsistencies be revealed during
transcription


Nowhere in the specification is “receive the user input information from the user terminal to replace the user information below the predetermined trust level”. The specification discloses requesting additional information when some of the aggregated information is ambiguous or does not meet the level of trustworthiness required by the agent (Specification, Par. 54). The additional information would supplement and clarify ambiguous aggregated information, not replace it. 

 Claims 2 - 4 and 7-8 are rejected using the same rationale as claim 1, as they fail to cure the deficiency of claim 1.
            Claim 9 recites substantially the same subject matter as claim 1, and is rejected using the same rationale as claim 1.
            Claims 10-12 and 15 are rejected using the same rationale as claim 9 as they fail to cure the deficiency of claim 9.
            Claim 16 recites substantially the same subject matter as claim 1, and is rejected using the same rationale as claim 1.
            Claims 17 - 19 are rejected using the same rationale as claim 16, as they fail to cure the deficiency of claim 16.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -  4,  7 -  12,  and 15  - 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Robinson, U.S. 2017/0185797 A1, (“Robinson”), in view of S. et al., U.S. 2018/0338018 A1, (“S”), in further view of Peirce, U.S. 7,690,032 B1, (“Peirce”), in further view of Stoughton et al., U.S. 2007/0124189 A1, (“Stoughton”), in further view of Gates et al., U.S. 2008/0091613 A1, (“Gates”).

Claim 1:

Robinson teaches: 

a processor in communication with the user biometric authenticator; and non-transitory computer readable media that stores instruction code that when executed by the processor causes the processor to: receive, from a user terminal, the user credentials; (See Robinson, Pars. 13, 14 (A system where once a user is identified and authenticated, his financial data from any number of sources is aggregated and made available to a loan processor.))

when the user credentials are valid: determine different categories of information required to process the digital transaction; (See Robinson, Pars. 7, 14, 15, 43, 57 (Aggregator elicits information from user to allow it to retrieve financial data from the appropriate institutions as requested by the loan processor– the loan processor may also initiate a request for additional financial data through the aggregator site.))

determine two or more data source systems, wherein the data source systems stores information related to the different categories of information and the user identifying information; (See Robinson, Pars. 7, 8, 15, 43 (Loan processor directs user to aggregator site which obtains information from user to access appropriate institutions for data retrieval in order to process the transaction.))

Reply to Office Action dated June 21, 2019Attorney Docket No. 15718-255 receive from the determined two or more data source systems the information associated with the user identifying information; (See Robinson, Par. 13, 16 (Aggregator connects to the various institutions and organizations and retrieves the specified data.))

receive the user input information from the user terminal to replace the user information below the predetermined trust level;   (See Robinson,  Par.  57 (In one implementation of this embodiment of the invention, the loan processor may be able to initiate a request for additional data through the aggregation site. For example, if the user's income or assets are insufficient for approval of the loan, the loan processor may indicate this and the aggregator (or loan processor) can then contact the user. The user may then navigate back to the aggregation site and provide information allowing the aggregator to retrieve
additional data (e.g., regarding another asset account) (The additional data provided by the user can be used to replace and/or supplement the previously submitted data which was insufficient to process the loan.)) 

aggregate, from the determined two or more data source systems, the information associated with the user identifying information and the user input information received from the user terminal; and (See Robinson, Pars. 13, 16 (Aggregator connects to the various institutions and organizations retrieves (aggregates) the specified data.)

communicate the aggregated information to a processing system, wherein the processing system is configured to process the digital transaction. (See Robinson, Par. 17 (Aggregator stores the data needed for the user’s transaction and serves it to the loan processor.)   

Robinson teaches using an aggregator and one or more data retrieval modules configured to access the user’s financial data on other sites. (See Robinson, Par. 37, Fig. 1 (Aggregator 110 includes a user interface 112 for communicating with user 102 and eliciting information such as login information (e.g., user ID, password) for validating the user's identity within the aggregator, login information for accessing the user's data at site 120, 130 or 140, account numbers, social security number, etc.) Par. 38 (Aggregator 110 also includes consumer interface 114 for interfacing with loan processor 106 and/or other entities or consumers of a user's financial data. The consumer interface is designed to provide the user's financial data for review or manipulation.), Par. 39 (The aggregator also includes one or more data retrieval modules 116, which are configured to access the user's financial data on sites 120, 130, 140 and/or elsewhere.))

Robinson does not explicitly teach, however, S, teaches: 

determine a communication protocol corresponding to each of the determined two or more data source systems by using a lookup table that contains two or more of a Representational State Transfer Application Programming Interface (RESTful API), a Simple Object Page 2 of 18Serial No. 15/873,643Application Filed: January 17, 2018 Access Protocol (SOAP), or a proprietary API, each one of the communication protocols being related to at least one of the determined two or more source systems; configure the processor based on the determined communication protocol to facilitate communications with the determined two or more data source systems; (See S, Par. 16 (A Hybrid middleware device may be either hardware or  software, or a combination of hardware components and software modules that may facilitate a user to handle multiple devices, manufactured by different vendors, each operated on a distinct communication protocol than the other device, for data communication. Examples of the communication protocols may include, but are not limited to, MOTT, REST, AMQP, XMPP, and SOAP.), Par. 17 (In order to facilitate the data communication among multiple devices operating on distinct communication protocols, the Hybrid middleware device may act as an intermediator device through which each data packet is transmitted from a source device to a destination device. It may be understood that a data packet transmitted is received in a format associated to a communication protocol supported
by the source device. Upon receipt of the data packet from the source device, the Hybrid middleware device converts the format of the data packet in accordance with the communication protocol supported by the destination device. Post conversion, the Hybrid middleware device forwards the data packet, in converted format, to the destination
device thereby facilitating communication between the at least two devices operating on the distinct communication protocols.))Page 2 of 14Serial No. 15/873,643Application Filed: January 17, 2018

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for determining the communication protocol corresponding to different data source systems and configuring the processor to communicate with the systems, as taught by S with a device for facilitating communications between devices operating on distinct communication protocols (See S, Par. 16). Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and S’ step for determining the communication protocol corresponding to different data source systems and configuring the processor to communicate with the systems, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Robinson does not explicitly teach, but Peirce, however, teaches: 

a user biometric authenticator configured to: receive biometric data associated with a user, wherein the biometric data is received from a sensor, and the sensor corresponds to at least one of: an image sensor, a finger print sensor, a user interaction pattern sensor, and an infrared image sensor: (See Peirce, Col. 1, lines 54-58, Col. 2, lines 4-7, 30-44 (Method and system for confirming the identity of a user by processing biometric and personal data on a device.)) 

receive user identifying information; (See Peirce, Col. 5, lines 51-62.)

determine whether the biometric data associated with the user is associated with the user identifying information; (See Peirce, Col. 12, lines 54-58.)

validate the user based on the user identifying information; and (See Peirce, Col. 13, lines 42-53.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for identification and validation of a user through the use of the user’s biometric and personal information, as taught by Peirce for a method of confirming the identity of a user (See Peirce, Col. 1, lines 54-55) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Peirce’s step for identification and validation of a user through the use of the user’s biometric and personal information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Robinson does not explicitly teach, but Stoughton, however, teaches: 

generate user credentials when the user is validated, the user credentials associated with the user;  (See Stoughton, Par. 42 (Authentication module in a system that identifies and authenticates a user and issues log on credentials.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine f	with the teachings of Robinson discussed above, a step for issuance of log on credentials upon identification and authentication of a user, as taught by Stoughton for authenticating and identifying a user of a system (See Stoughton, Par. 42) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Stoughton’s issuance of log on credentials upon identification and authentication of a user, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Robinson does not explicitly teach, but Gates, however, teaches: 

determine a trust level for two or more categories of the categories of information. (See Gates, Par. 32 (Validation component aggregates data from various third party sources and determines, based on a level of trustworthiness associated with the information, whether a user may be validated or more information needs to be gathered to corroborate validation.), Par. 55 (Referring to FIG. 7, a method of authenticating user identity 700 is depicted in accordance with a disclosed aspect. At numeral 730, a check is made to determine whether a trust threshold is satisfied. If the trust level is less than the threshold, the process can continue by re-gathering or obtaining additional information.))

determine whether user information associated with a first category of the categories of information, received from a first data source system of the determined two or more data source systems, is below a predetermined trust level; and (See Gates, Par. 32 (this teaches a validation component that aggregates data from various third party sources and determines, based on a level of trustworthiness associated with the information, whether a user may be validated or more information needs to be gathered to corroborate validation.), Par. 55 (Referring to FIG. 7, a method of authenticating user identity 700 is depicted in accordance with a disclosed aspect. At numeral 730, a check is made to determine whether a trust threshold is satisfied. If the trust level is less than the threshold, the process can continue by re-gathering or obtaining additional information.))

when the trust level is below the predetermined trust level, control the input/output processor to communicate a second interface to the user terminal that requests the user of the user terminal to provide the information associated with the first category; (See Gates, Par. 32 (this teaches a validation component that aggregates data from various third party sources and determines, based on a level of trustworthiness associated with the information, whether a user may be validated or more information needs to be gathered to corroborate validation.), Par. 55 (Referring to FIG. 7, a method of authenticating user identity 700 is depicted in accordance with a disclosed aspect. At numeral 730, a check is made to determine whether a trust threshold is satisfied. If the trust level is less than the threshold, the process can continue by re-gathering or obtaining additional information.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for determining a trustworthiness level for authentication, as taught by Gates for determining whether additional information is necessary when a trustworthiness level falls below a threshold (See Gates, Par. 32) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Gate’s step for determining a trustworthiness level for authentication, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2:

The combination of Robinson, S., Peirce, Stoughton and Gates teaches each and every element of claim 1 as described above.

Robinson does not teach, however, Pierce teaches: 

an input/output processor, wherein the instruction code causes the processor to: control the input/output processor to: generate an interface that facilitates receiving user identifying information and (See Peirce, Col. 4, lines 31-52 (Workstations 36, 38, 40, 48 and 50 include computers that may include devices for reading biometric data. The reading device may be any device that facilitates reading multiple existing credentials from a universal biometric credential. Such devices include, but are not limited to … a document scanner.))

scanning an identification document with the image sensor; and (See Peirce, Col. 4, lines 50-52 (Such devices include, but are not limited to, a barcode reader, a document scanner, and any kind of contactless reader.))

communicate the interface to the user terminal; (See Peirce, Col. 4, lines 13-17 (Server system 12 is configured to be communicatively coupled to various individuals, including employee end users 42 and to third party end users including, but not limited to, clients/customer computers 44 and client universal biometric carrying devices 54, using the internet.))

receive the user identifying information and image data from the image sensor associated with the identification document; (See Peirce, Col. 4, lines 41-44) (Workstations 36, 38, 40, 48 and 50 include printers and input devices such as, but not limited to, a mouse (not shown), keypad (not shown), a keyboard, a microphone (not shown), and a universal biometric credential reading device 52.))

identify textual images in the image data; and (See Peirce, Col. 4, lines 50-55 (Such devices include, but are not limited to, a barcode reader, a document scanner, and any kind of contactless reader. Moreover, in other embodiments, the reading device 52 may be replaced by security personnel that manually read and collect identity credentials and identity credential data.))

convert the textual images in the image data to text information, wherein the text information facilitates processing the digital transaction. (See Peirce, Col. 4, lines 50-52 (Such devices include, but are not limited to, a barcode reader, a document scanner, and any kind of contactless reader.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for identification and validation of a user through the use of the user’s biometric and personal information, as taught by Peirce for a method of confirming the identity of a user (See Peirce, Col. 1, lines 54-55) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Peirce’s step for identification and validation of a user through the use of the user’s biometric and personal information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 3:

The combination of Robinson, S., Peirce, Stoughton and Gates teaches each and every element of claim 2 as described above.

Robinson does not explicitly teach, but Peirce, however, teaches:

the identification document includes an image of an individual associated with the identification document, wherein the interface is further configured to control the sensor of the user terminal to capture an image of the user, and wherein the instruction code causes the processor to compare the image of the user with the image of the individual associated with the identification document to determine whether the user of the user terminal is the individual. (See Peirce, Col. 2, lines 23-27 (The validating operation includes authenticating a biometric link between the user and the released biometric data by comparing tile released biometric data against actual biometric data captured from the user in possession of the device.),  Col. 5, lines 61-64 (In the exemplary embodiment the face biometric data is a face photo. In other embodiments the face biometric data may include any data that relates to an individual's face.), Col. 14, lines 6-11 (During confirmation, initially, actual biometric data of the user corresponding to the released biometric data is electronically captured. For example, face biometric data of the user may be electronically captured by the 10 authenticating entity 90 and compared against released face biometric data.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for identification and validation of a user through the use of the user’s biometric and personal information, as taught by Peirce for a method of confirming the identity of a user (See Peirce, Col. 1, lines 54-55) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Peirce’s step for identification and validation of a user through the use of the user’s biometric and personal information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 4:

The combination of Robinson, S., Peirce, Stoughton and Gates teaches each and every element of claim 1 as described above.

Robinson further teaches: 

the instruction code causes the processor to: receive, via the input/output processor and from the processing system, a listing that identifies categories of information required to process the transaction. (See Robinson, Par. 7,  Par. 14, Par. 15 (Aggregator elicits user information that will allow the aggregator to retrieve data from appropriate institutions,  ie. asset accounts and the institutions that maintain the accounts, the organization that processes his paychecks, location where his electronic tax return is stored, and/or other institutions holding financial data necessary to process the loan), Par. 43 (aggregation site is configured to elicit information from a user applying for a loan, and to retrieve some or all of the information to access data requested by the loan processor.), Par. 57.))

Claim 7:

The combination of Robinson, S., Peirce, Stoughton and Gates teaches each and every element of claim 1 as described above.

Robinson further teaches: 

prior to communicating the aggregated information to the processing system, the aggregated information is communicated to the user terminal to facilitate review and acceptance of the aggregated information by the user. (See Robinson, Par. 9 (The system may allow the user to select which data is to be provided to the third party who then connects to the system and accesses the data.))

Claim 8:

The combination of Robinson, S., Peirce, Stoughton and Gates teaches each and every element of claim 1 as described above.

Robinson further teaches: 

prior to aggregating, from the two or more data source systems, the information associated with the user, a request for consent to obtain the information is communicated to the user terminal to thereby grant a user of the user terminal control over whether the information associated with the user can be aggregated. (See Robinson, Par. 8 (The system elicits from the user the information required to retrieve and aggregate the data from the various institutions – by providing this information the user’s consent to proceed is implied.))

Claim 9: 

Robinson teaches: 
A method for processing a digital transaction comprising:  Page 4 of 14Serial No. 15/873,643Application Filed: January 17, 2018 Reply to Office Action dated June 21, 2019Attorney Docket No. 15718-255(See Robinson, Pars. 13, 14 (A system where once a user is identified and authenticated, his financial data from any number of sources is aggregated and made available to a loan processor.))

if the user credentials are valid: determining different categories of information required to process the digital transaction; (See Robinson, Pars. 7, 14, 15, 43, 57 (Aggregator elicits information from user to allow it to retrieve financial data from the appropriate institutions as requested by the loan processor– the loan processor may also initiate a request for additional financial data through the aggregator site.))

determining two or more data source systems that store information related to the different categories of information and with the user identifying information; (See Robinson, Pars. 7, 8, 15, 43 (Loan processor directs user to aggregator site which obtains information from user to access appropriate institutions for data retrieval in order to process the transaction.))

receiving from the determined two or more data source systems the information associated with the user identifying information; (See Robinson, Par. 13, 16 (Aggregator connects to the various institutions and organizations and retrieves the specified data.))

receiving the user input information from the user terminal to replace the user information below the predetermined trust level;  (See Robinson,  Par.  57 (In one implementation of this embodiment of the invention, the loan processor may be able to initiate a request for additional data through the aggregation site. For example, if the user's income or assets are insufficient for approval of the loan, the loan processor may indicate this and the aggregator (or loan processor) can then contact the user. The user may then navigate back to the aggregation site and provide information allowing the aggregator to retrieve additional data (e.g., regarding another asset account) (The additional data provided by the user can be used to replace and/or supplement the previously submitted data which was insufficient to process the loan.)) 

aggregating, from the See Robinson, Pars. 13, 16 (Aggregator connects to the various institutions and organizations retrieves (aggregates) the specified data.)

communicating the aggregated information to a processing system to thereby process the digital transaction. (See Robinson, Par. 17 (Aggregator stores the data needed for the user’s transaction and serves it to the loan processor.)   

Robinson teaches using an aggregator and one or more data retrieval modules configured to access the user’s financial data on other sites. (See Robinson, Par. 37, Fig. 1 (Aggregator 110 includes a user interface 112 for communicating with user 102 and eliciting information such as login information (e.g., user ID, password) for validating the user's identity within the aggregator, login information for accessing the user's data at site 120, 130 or 140, account numbers, social security number, etc.) Par. 38 (Aggregator 110 also includes consumer interface 114 for interfacing with loan processor 106 and/or other entities or consumers of a user's financial data. The consumer interface is designed to provide the user's financial data for review or manipulation.), Par. 39 (The aggregator also includes one or more data retrieval modules 116, which are configured to access the user's financial data on sites 120, 130, 140 and/or elsewhere.))

Robinson does not explicitly teach, however, S, teaches: 

determining a communication protocol corresponding to each of the determined two or more data source systems by using a lookup table that contains two or more of a Representational State Transfer Application Programming Interface (RESTful API), a Simple Object Page 2 of 18Serial No. 15/873,643Application Filed: January 17, 2018 Access Protocol (SOAP), or a proprietary API, each one of the communication protocols being related to at least one of the determined two or more source systems; configuring the processor based on the determined communication protocols to facilitate communications with the determined two or more data source systems; Page 2 of 14Serial No. 15/873,643Application Filed: January 17, 2018(See S, Par. 16 (A Hybrid middleware device may be either hardware or  software, or a combination of hardware components and software modules that may facilitate a user to handle multiple devices, manufactured by different vendors, each operated on a distinct communication protocol than the other device, for data communication. Examples of the communication protocols may include, but are not limited to, MOTT, REST, AMQP, XMPP, and SOAP.), Par. 17 (In order to facilitate the data communication among multiple devices operating on distinct communication protocols, the Hybrid middleware device may act as an intermediator device through which each data packet is transmitted from a source device to a destination device. It may be understood that a data packet transmitted is received in a format associated to a communication protocol supported by the source device. Upon receipt of the data packet from the source device, the Hybrid middleware device converts the format of the data packet in accordance with the communication protocol supported by the destination device. Post conversion, the Hybrid middleware device forwards the data packet, in converted format, to the destination device thereby facilitating communication between the at least two devices operating on the distinct communication protocols.))Page 2 of 14Serial No. 15/873,643Application Filed: January 17, 2018

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for determining the communication protocol corresponding to different data source systems and configuring the processor to communicate with the systems, as taught by S with a device for facilitating communications between devices operating on distinct communication protocols (See S, Par. 16). Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and S’ step for determining the communication protocol corresponding to different data source systems and configuring the processor to communicate with the systems, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Robinson does not explicitly teach, but Peirce, however, teaches: 

receiving, from a sensor of a user terminal, biometric data associated with a user, the sensor corresponding to at least one of: an image sensor, a finger print sensor, a user interaction pattern sensor, and an infrared image sensor; (See Peirce, Col. 1, lines 54-58, Col. 2, lines 4-7, 30-44 (Method and system for confirming the identity of a user by processing biometric and personal data on a device.)) 

receiving user identifying information; (See Peirce, Col. 5, lines 51-62.)

determining whether the biometric data associated with the user is associated with the user identifying information; (See Peirce, Col. 12, lines 54-58.)

validating the user based on the user identifying information; and (See Peirce, Col. 13, lines 42-53.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for identification and validation of a user through the use of the user’s biometric and personal information, as taught by Peirce for a method of confirming the identity of a user (See Peirce, Col. 1, lines 54-55) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Peirce’s step for identification and validation of a user through the use of the user’s biometric and personal information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Robinson does not explicitly teach, but Stoughton, however, teaches:


generating user credentials associated with the user when the user is validated; receiving the user credentials; (See Stoughton, Par. 42 (Authentication module in a system that identifies and authenticates a user and issues log on credentials.))


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for issuance of log on credentials upon identification and authentication of a user, as taught by Stoughton for authenticating and identifying a user of a system (See Stoughton, Par. 42) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Stoughton’s issuance of log on credentials upon identification and authentication of a user, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Robinson does not explicitly teach, but Gates, however, teaches: 

determining a trust level for two or more categories of the categories of information. (See Gates, Par. 32 (this teaches a validation component that aggregates data from various third party sources and determines, based on a level of trustworthiness associated with the information, whether a user may be validated or more information needs to be gathered to corroborate validation.), Par. 55 (Referring to FIG. 7, a method of authenticating user identity 700 is depicted in accordance with a disclosed aspect. At numeral 730, a check is made to determine whether a trust threshold is satisfied. If the trust level is less than the threshold, the process can continue by re-gathering or obtaining additional information.))

determining whether user information associated with a first category the categories of  information, received from a first data source system of the determined two or more data source systems, is below a predetermined trust level; and  Page 6 of 14Serial No. 15/873,643Application Filed: January 17, 2018 Reply to Office Action dated June 21, 2019Attorney Docket No. 15718-255(See Gates, Par. 32 (this teaches a validation component that aggregates data from various third party sources and determines, based on a level of trustworthiness associated with the information, whether a user may be validated or more information needs to be gathered to corroborate validation.), Par. 55 (Referring to FIG. 7, a method of authenticating user identity 700 is depicted in accordance with a disclosed aspect. At numeral 730, a check is made to determine whether a trust threshold is satisfied. If the trust level is less than the threshold, the process can continue by re-gathering or obtaining additional information.))

when the trust level is below the predetermined trust level, communicating a second interface to the user terminal that requests the user of the user terminal to provide the information associated with the first category; (See Gates, Par. 32 (this teaches a validation component that aggregates data from various third party sources and determines, based on a level of trustworthiness associated with the information, whether a user may be validated or more information needs to be gathered to corroborate validation.), Par. 55 (Referring to FIG. 7, a method of authenticating user identity 700 is depicted in accordance with a disclosed aspect. At numeral 730, a check is made to determine whether a trust threshold is satisfied. If the trust level is less than the threshold, the process can continue by re-gathering or obtaining additional information.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for determining a trustworthiness level for authentication, as taught by Gates for determining whether additional information is necessary when a trustworthiness level falls below a threshold (See Gates, Par. 32) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Gate’s step for determining a trustworthiness level for authentication, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 10:

The combination of Robinson, S., Peirce, Stoughton and Gates teaches each and every element of claim 9 as described above.

Robinson does not explicitly teach, but Pierce, however, teaches: 

receiving information that identifies the user further comprises: generating an interface that facilitates receiving user identifying information and (See Peirce, Col. 4, lines 31-52 (Workstations 36, 38, 40, 48 and 50 include computers that may include devices for reading biometric data. The reading device may be any device that facilitates reading multiple existing credentials from a universal biometric credential. Such devices include, but are not limited to … a document scanner.))

scanning an identification document with the image sensor; (See Peirce, Col. 4, lines 50-52 (Such devices include, but are not limited to, a barcode reader, a document scanner, and any kind of contactless reader.))

communicating the interface to the user terminal; (See Peirce, Col. 4, lines 13-17 (Server system 12 is configured to be communicatively coupled to various individuals, including employee end users 42 and to third party end users including, but not limited to, clients/customer computers 44 and client universal biometric carrying devices 54, using the internet.)) 
receiving, from the user terminal and via the interface, the user identifying information and image data from the image sensor associated with the identification document; (See Peirce, Col. 4, lines 41-44) (Workstations 36, 38, 40, 48 and 50 include printers and input devices such as, but not limited to, a mouse (not shown), keypad (not shown), a keyboard, a microphone (not shown), and a universal biometric credential reading device 52.))

identifying textual images in the image data; and (See Peirce, Col. 4, lines 50-55 (Such devices include, but are not limited to, a barcode reader, a document scanner, and any kind of contactless reader. Moreover, in other embodiments, the reading device 52 may be replaced by security personnel that manually read and collect identity credentials and identity credential data.))

converting textual images defined in the image data into text information, wherein the text information facilitates processing the digital transaction. (See Peirce, Col. 4, lines 50-52 (Such devices include, but are not limited to, a barcode reader, a document scanner, and any kind of contactless reader.))


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for identification and validation of a user through the use of the user’s biometric and personal information, as taught by Peirce for a method of confirming the identity of a user (See Peirce, Col. 1, lines 54-55) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Peirce’s step for identification and validation of a user through the use of the user’s biometric and personal information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 11:

The combination of Robinson, S., Peirce, Stoughton and Gates teaches each and every element of claim 10 as described above.

Robinson does not explicitly teach, but Pierce, however, teaches: 

the authenticated ID includes an image of an individual associated with the authenticated ID, wherein the interface is further configured to control the sensor of the user terminal to capture an image of the user, and wherein the method further comprises comparing the image of the user with the image of the individual associated with the identification document to determine whether the user of the user terminal is the same person as the individual (See Peirce, Col. 2, lines 23-27 (The validating operation includes authenticating a biometric link between the user and the released biometric data by comparing tile released biometric data against actual biometric data captured from the user in possession of the device.),  Col. 5, lines 61-64 (In the exemplary embodiment the face biometric data is a face photo. In other embodiments the face biometric data may include any data that relates to an individual's face.), Col. 14, lines 6-11 (During confirmation, initially, actual biometric data of the user corresponding to the released biometric data is electronically captured. For example, face biometric data of the user may be electronically captured by the 10 authenticating entity 90 and compared against released face biometric data.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for identification and validation of a user through the use of the user’s biometric and personal information, as taught by Peirce for a method of confirming the identity of a user (See Peirce, Col. 1, lines 54-55) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Peirce’s step for identification and validation of a user through the use of the user’s biometric and personal information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 12:

The combination of Robinson, S., Peirce, Stoughton and Gates teaches each and every element of claim 9 as described above.

Robinson further teaches:   

determining the different categories of information required to process the digital transaction further comprises receiving, from the processing system, a listing of the different categories of information required to process the transaction. (See Robinson, Par. 7,  Par. 14, Par. 15 (Aggregator elicits user information that will allow the aggregator to retrieve data from appropriate institutions,  ie. asset accounts and the institutions that maintain the accounts, the organization that processes his paychecks, location where his electronic tax return is stored, and/or other institutions holding financial data necessary to process the loan), Par. 43 (aggregation site is configured to elicit information from a user applying for a loan, and to retrieve some or all of the information to access data requested by the loan processor.), Par. 57.))

Claim 15:

The combination of Robinson, S., Peirce, Stoughton and Gates teaches each and every element of claim 9 as described above.

Robinson further teaches: 

prior to communicating the aggregated information to the processing system, the aggregated information is communicated to the user terminal to facilitate review and acceptance of the aggregated information by the user. (See Robinson, Par. 9)

Claim 16:

Robinson teaches: 

A non-transitory computer readable media that stores instruction code for processing a transaction, the instruction code being executable by a machine for causing the machine to perform acts including: (See Robinson, Claim 17 (A computer readable medium storing instructions that, when executed by a omputer, cause the computer to perform a method of aggregating a user's financial data for submission to a third party.))

if the credentials are valid: determining different categories of information required to process the digital transaction; (See Robinson, Pars. 7, 14, 15, 43, 57 (Aggregator elicits information from user to allow it to retrieve financial data from the appropriate institutions as requested by the loan processor– the loan processor may also initiate a request for additional financial data through the aggregator site.))

determining two or more data source systems that store information related to the different categories of information and the user identifying information; (See Robinson, Pars. 7, 8, 15, 43 (Loan processor directs user to aggregator site which obtains information from user to access appropriate institutions for data retrieval in order to process the transaction.))

receiving from the determined two or more data source systems the information associated with the user identifying information;  Page 7 of 14Serial No. 15/873,643Application Filed: January 17, 2018 Reply to Office Action dated June 21, 2019Attorney Docket No. 15718-255(See Robinson, Par. 13, 16 (Aggregator connects to the various institutions and organizations and retrieves the specified data.))

receiving the user input information from the user terminal to replace the user information below the predetermined trust level;  (See Robinson,  Par.  57 (In one implementation of this embodiment of the invention, the loan processor may be able to initiate a request for additional data through the aggregation site. For example, if the user's income or assets are insufficient for approval of the loan, the loan processor may indicate this and the aggregator (or loan processor) can then contact the user. The user may then navigate back to the aggregation site and provide information allowing the aggregator to retrieve additional data (e.g., regarding another asset account) (The additional data provided by the user can be used to replace and/or supplement the previously submitted data which was insufficient to process the loan.))

aggregating, from the determined two or more data source systems, the information associated with the user identifying information and the user input information received from the user terminal; and (See Robinson, Pars. 13, 16 (Aggregator connects to the various institutions and organizations retrieves (aggregates) the specified data.)

communicating the aggregated information to a processing system to thereby process the digital transaction. (See Robinson, Par. 17 (Aggregator stores the data needed for the user’s transaction and serves it to the loan processor.)   

Robinson teaches using an aggregator and one or more data retrieval modules configured to access the user’s financial data on other sites. (See Robinson, Par. 37, Fig. 1 (Aggregator 110 includes a user interface 112 for communicating with user 102 and eliciting information such as login information (e.g., user ID, password) for validating the user's identity within the aggregator, login information for accessing the user's data at site 120, 130 or 140, account numbers, social security number, etc.) Par. 38 (Aggregator 110 also includes consumer interface 114 for interfacing with loan processor 106 and/or other entities or consumers of a user's financial data. The consumer interface is designed to provide the user's financial data for review or manipulation.), Par. 39 (The aggregator also includes one or more data retrieval modules 116, which are configured to access the user's financial data on sites 120, 130, 140 and/or elsewhere.))

Robinson does not explicitly teach, however, S, teaches: 

determining a communication protocol corresponding to each of the determined two or more data source systems by using a lookup table that contains two or more of a Representational State Transfer Application Programming Interface (RESTful API), a Simple Object Page 2 of 18Serial No. 15/873,643Application Filed: January 17, 2018 Access Protocol (SOAP), or a proprietary API, each one of the communication protocols being related to at least one of the determined two or more source systems; configuring the processor based on the determined communication protocols to facilitate communications with the determined two or more data source systems; (See S, Par. 16 (A Hybrid middleware device may be either hardware or  software, or a combination of hardware components and software modules that may facilitate a user to handle multiple devices, manufactured by different vendors, each operated on a distinct communication protocol than the other device, for data communication. Examples of the communication protocols may include, but are not limited to, MOTT, REST, AMQP, XMPP, and SOAP.), Par. 17 (In order to facilitate the data communication among multiple devices operating on distinct communication protocols, the Hybrid middleware device may act as an intermediator device through which each data packet is transmitted from a source device to a destination device. It may be understood that a data packet transmitted is received in a format associated to a communication protocol supported by the source device. Upon receipt of the data packet from the source device, the Hybrid middleware device converts the format of the data packet in accordance with the communication protocol supported by the destination device. Post conversion, the Hybrid middleware device forwards the data packet, in converted format, to the destination device thereby facilitating communication between the at least two devices operating on the distinct communication protocols.))Page 2 of 14Serial No. 15/873,643Application Filed: January 17, 2018

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for determining the communication protocol corresponding to different data source systems and configuring the processor to communicate with the systems, as taught by S with a device for facilitating communications between devices operating on distinct communication protocols (See S, Par. 16). Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and S’ step for determining the communication protocol corresponding to different data source systems and configuring the processor to communicate with the systems, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Robinson does not explicitly teach, but Peirce, however, teaches: 

receiving, from a sensor of a user terminal, biometric data associated with a user; (See Peirce, Col. 1, lines 54-58, Col. 2, lines 4-7, 30-44 (Method and system for confirming the identity of a user by processing biometric and personal data on a device.))

receiving user identifying information; (See Peirce, Col. 5, lines 51-62.)

determining whether the biometric data associated with the user is associated with the user identifying information to thereby validate the user; and (See Peirce, Col. 12, lines 54-58, Col. 13, lines 42-53.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for identification and validation of a user through the use of the user’s biometric and personal information, as taught by Peirce for a method of confirming the identity of a user (See Peirce, Col. 1, lines 54-55) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Peirce’s step for identification and validation of a user through the use of the user’s biometric and personal information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Robinson does not explicitly teach, but Stoughton, however, teaches: 

if the user is validated, generating user credentials associated with the user; receiving the user credentials; (See Stoughton, Par. 42 (Authentication module in a system that identifies and authenticates a user and issues log on credentials.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine WIth the teachings of Robinson discussed above, a step for issuance of log on credentials upon identification and authentication of a user, as taught by Stoughton for authenticating and identifying a user of a system (See Stoughton, Par. 42) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Stoughton’s issuance of log on credentials upon identification and authentication of a user, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Robinson does not explicitly teach, but Gates, however, teaches: 

Page 8 of 14Serial No. 15/873,643Application Filed: January 17, 2018Reply to Office Action dated June 21, 2019Attorney Docket No. 15718-255determining a trust level for two or more categories of the categories of information (See Gates, Par. 32 (this teaches a validation component that aggregates data from various third party sources and determines, based on a level of trustworthiness associated with the information, whether a user may be validated or more information needs to be gathered to corroborate validation.), Par. 55 (Referring to FIG. 7, a method of authenticating user identity 700 is depicted in accordance with a disclosed aspect. At numeral 730, a check is made to determine whether a trust threshold is satisfied. If the trust level is less than the threshold, the process can continue by re-gathering or obtaining additional information.))

determining whether user information associated with a first category of information, received from a first data source system of the determined two or more data source systems, is below a predetermined trust level; and (See Gates, Par. 32 (this teaches a validation component that aggregates data from various third party sources and determines, based on a level of trustworthiness associated with the information, whether a user may be validated or more information needs to be gathered to corroborate validation.), Par. 55 (Referring to FIG. 7, a method of authenticating user identity 700 is depicted in accordance with a disclosed aspect. At numeral 730, a check is made to determine whether a trust threshold is satisfied. If the trust level is less than the threshold, the process can continue by re-gathering or obtaining additional information.))

when the trust level is below the predetermined trust level, communicating a second interface to the user terminal that requests the user of the user terminal to provide the information associated with the first category; (See Gates, Par. 32 (this teaches a validation component that aggregates data from various third party sources and determines, based on a level of trustworthiness associated with the information, whether a user may be validated or more information needs to be gathered to corroborate validation.), Par. 55 (Referring to FIG. 7, a method of authenticating user identity 700 is depicted in accordance with a disclosed aspect. At numeral 730, a check is made to determine whether a trust threshold is satisfied. If the trust level is less than the threshold, the process can continue by re-gathering or obtaining additional information.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for determining a trustworthiness level for authentication, as taught by Gates for determining whether additional information is necessary when a trustworthiness level falls below a threshold (See Gates, Par. 32) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Gate’s step for determining a trustworthiness level for authentication, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 17:

The combination of Robinson, S., Peirce, Stoughton and Gates teaches each and every element of claim 16 as described above.

Robinson does not teach, however, Peirce teaches:  

generate an interface that facilitates receiving user identifying information and (See Peirce, Col. 4, lines 31-52 (Workstations 36, 38, 40, 48 and 50 include computers that may include devices for reading biometric data. The reading device may be any device that facilitates reading multiple existing credentials from a universal biometric credential. Such devices include, but are not limited to … a document scanner.))

scanning an identification document with the image sensor (See Peirce, Col. 4, lines 50-52 (Such devices include, but are not limited to, a barcode reader, a document scanner, and any kind of contactless reader.))

communicate the interface to the user terminal (See Peirce, Col. 4, lines 13-17 (Server system 12 is configured to be communicatively coupled to various individuals, including employee end users 42 and to third party end users including, but not limited to, clients/customer computers 44 and client universal biometric carrying devices 54, using the internet.))
receive the user identifying information and image data from the image sensor associated with the identification document from the user terminal via the interface; and (See Peirce, Col. 4, lines 41-44) (Workstations 36, 38, 40, 48 and 50 include printers and input devices such as, but not limited to, a mouse (not shown), keypad (not shown), a keyboard, a microphone (not shown), and a universal biometric credential reading device 52.))

convert textual images defined in the image data into text information, wherein the text information facilitates processing the digital transaction (See Peirce, Col. 4, lines 50-52 (Such devices include, but are not limited to, a barcode reader, a document scanner, and any kind of contactless reader.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for identification and validation of a user through the use of the user’s biometric and personal information, as taught by Peirce for a method of confirming the identity of a user (See Peirce, Col. 1, lines 54-55) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Peirce’s step for identification and validation of a user through the use of the user’s biometric and personal information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 18:

The combination of Robinson, S., Peirce, Stoughton and Gates teaches each and every element of claim 17 as described above.

Robinson does not explicitly teach, but Peirce, however, teaches: 

the identification document includes an image of an individual associated with the identification document, wherein the interface is further configured to control the sensor of the user terminal to capture an image of the user, and wherein the instruction code causes the machine to compare the image of the user with the image of the individual associated with the authenticated ID to determine whether the user of the user terminal is the same person as the individual (See Peirce, Col. 2, lines 23-27 (The validating operation includes authenticating a biometric link between the user and the released biometric data by comparing tile released biometric data against actual biometric data captured from the user in possession of the device.),  Col. 5, lines 61-64 (In the exemplary embodiment the face biometric data is a face photo. In other embodiments the face biometric data may include any data that relates to an individual's face.), Col. 14, lines 6-11 (During confirmation, initially, actual biometric data of the user corresponding to the released biometric data is electronically captured. For example, face biometric data of the user may be electronically captured by the 10 authenticating entity 90 and compared against released face biometric data.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Robinson discussed above, a step for identification and validation of a user through the use of the user’s biometric and personal information, as taught by Peirce for a method of confirming the identity of a user (See Peirce, Col. 1, lines 54-55) Since the claimed invention is merely a combination of old elements, Robinson’s method of identifying and authenticating a user and aggregating his financial information from different sources and Peirce’s step for identification and validation of a user through the use of the user’s biometric and personal information, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 19:

The combination of Robinson, S., Peirce, Stoughton and Gates teaches each and every element of claim 16 as described above.

Robinson teaches: 

instruction code causes the machine to receive, from the processing system, a listing of the different categories of information required to process the transaction (See Robinson, Par. 7,  Par. 14, Par. 15 (Aggregator elicits user information that will allow the aggregator to retrieve data from appropriate institutions,  ie. asset accounts and the institutions that maintain the accounts, the organization that processes his paychecks, location where his electronic tax return is stored, and/or other institutions holding financial data necessary to process the loan), Par. 43 (aggregation site is configured to elicit information from a user applying for a loan, and to retrieve some or all of the information to access data requested by the loan processor.), Par. 57.))

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        2/12/2021